Citation Nr: 1810535	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-25 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lumbar spine disability, and if so, whether service connection for a lumbar spine disability is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to February 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO confirmed and continued a previous denial of service connection for a lumbar spine disability.  

In July 2017, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The reopened claim of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied entitlement to service connection for lumbosacral strain; and, the Veteran did not appeal that determination.  

2.  In a January 2008 rating decision, the RO denied service connection for lumbosacral strain because the Veteran did not submit new and material evidence sufficient to reopen the previously denied claim.  

3.  Presuming its credibility, the evidence associated with the record since January 2008 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The August 1996 and January 2008 rating decisions denying service connection for a lumbar spine disability are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  

The August 1996 rating decision's denial of service connection for a lumbar spine disability is final because the Veteran did not timely appeal that determination.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Likewise, the January 2008 rating decision that denied service connection for a lumbar spine disability, because new and material evidence had not been received sufficient to reopen the previously denied claim, is final because the Veteran did not timely appeal that determination.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In addition, no evidence that was relevant to the issues was filed with VA during the appeal period(s), thus, new and material evidence was not submitted so as to vitiate the finality of those decisions.  38 C.F.R. § 3.156(b) (2017).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C § 5108 (2012); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

As noted above, the RO's August 1996 and January 2008 rating decisions are final.  

Since the January 2008 rating decision, additional evidence pertinent to the claim of service connection for a lumbar spine disability has been added to the claims file, including MRI reports from 2007 and 2011 indicating a diagnosis of degenerative disc disease (DDD) with disc herniation at L5-S1, and a VA July 2012 examination report confirming a current lumbar spine disability.  Additionally, the Veteran has credibly testified as to the continuity of his back pain since service.  Presuming its credibility, this evidence is new and material.  

The evidence was not previously of record and it raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim of service connection for a lumbar spine disability is addressed in the REMAND which follows.


ORDER

New and material evidence to reopen the claim of service connection for a lumbar spine disability has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a lumbar spine disability.  He asserts that his back condition had its onset during service and has continued since that time.  

The Veteran's service treatment records (STRs) show that the Veteran first reported back pain in February 1987.  Throughout the remainder of his active service, the Veteran was treated for back pain and back spasms numerous times.  

More specifically, in February 1987, the Veteran was found to have objective evidence of slight spasms on bending.  Three days later, the Veteran continued to report back pain.  Left paralumbar muscle spasm was again noted in April 1989.  Findings of low back spasms were noted in April 1989.  

An October 1990 entry shows complaints of back pain.  The assessment was strain and sprain in the lumbar region.  Flexeril was prescribed.  A November 1990 entry notes that the Veteran's back pain was resolving, but the entry also shows that the Veteran was taking a muscle relaxer for back pain (Flexeril).  Approximately 4 months later, in February 1991, the Veteran was again assessed with lower back muscle spasms.

A November 1992 entry notes that the Veteran has had "chronic" low back pain for 5 years.  The assessment was lumbar strain.  The Veteran was placed on limited duty for 10 days, and was prescribed 800 mg. Motrin 4 times per day; and, 10 mg. Flexeril three times per day for 10 days.  A physical therapy consultation sheet dated the same indicates a diagnosis of chronic lumbar spasms.  

On his January 1996 separation examination, the Veteran reported recurrent back pain since service, and noted that it was intermittent, with the last symptoms two months earlier.  At the time of the examination, there were no palpable spasms and an x-ray was negative.  Accordingly, the examiner found that, "There was no orthopedic abnormality present [on x-ray]."  However, the diagnosis was joint pain of undetermined etiology.  

At the Veteran's Board hearing in July 2017, the Veteran testified that he continued to report back pain following service, but he was continuously told that his x-rays were negative and he was sent to physical therapy on occasion, but he was told to seek treatment from a private doctor, which he began doing in 2007.  Hearing Transcript, pp. 7-8.  

Indeed, VA outpatient treatment records from February 2005 show complaints of low back pain, which had reportedly become worse by May 2006.  Similarly, September 2007 show that the Veteran was seen for chronic back pain.  There was no spasm noted on physical examination.  The assessment was low back pain, "doubt discogenic."  The Veteran was advised to complete an additional 4 weeks of physical therapy and if no improvement was noted, he was told to get an MRI done privately.  

A November 2007 private orthopedic examination report from Dr. D notes that the Veteran had a long history of intermittent low back pain, with a 2-month history of left leg numbness and tingling.  He reported having low back pain since service.  Dr. D. referred to a September 2007 MRI report which revealed a left paracentral disc herniation at L5-S1 impinging upon the thecal sac and left lateral recess.  The impression was left L5-S1 radiculopathy.  

Dr. D treated the Veteran with steroid injections in May 2008.  

Significantly, the VA records from September 2007 suggest that the Veteran's back pain was not discogenic in nature, yet, an MRI from that same month confirms that it was.  This is also consistent with the Veteran's hearing testimony that he consistently reported back pain since service, yet VA continued to send him to physical therapy and relied on negative x-rays in determining that no further testing was warranted.  

Meanwhile, a January 2011 MRI report confirms lumbar spondylosis at L5-S1 with disc protrusion and moderate to severe neuroforaminal narrowing.  

A VA examiner in July 2012 opined that the Veteran's current lumbar condition was less likely as not incurred in or caused by lumbar pain/strain/spasms in service.  The examiner based the opinion on the length of time between in-service complaints and the onset of low back pain documented in the medical record (between 1996 and 2006), and found that there was no objective evidence of onset of a chronic low back problem in service, and no objective evidence of any low back problem between 1996 and 2006.  The examiner further indicated that there was no objective evidence of a low back injury or trauma in service severe enough to cause the current back condition, and that the in-service diagnoses of muscle spasm and back strain are, generally, self-limited conditions that resolve without long term sequelae.  

The Board finds that the July 2012 opinion is inadequate.  First, the examiner relies on a lack of evidence between 1996 and 2006; however, this completely disregards the Veteran statements that he experienced a continuity of symptoms since service.  The mere lack of treatment is not sufficient to show that the Veteran did not experience the same back pain during that time that he experienced in service.  

Moreover, the July 2012 examiner found that there was no objective evidence of a chronic back condition in service, yet it was noted in November 1992 that the Veteran had chronic lumbar spasms which were objectively demonstrated on at least 4 occasions during service, in 1987, 1989, 1991, and 1992.  Furthermore, a November 1992 STR indicates that the Veteran had chronic low back pain for 5 years, which coincides with the Veteran's report of initial injury in February 1987, and the Veteran specifically noted recurrent back pain on his separation examination in January 1996.  

A review of the STRs with consideration of the Veteran's credible testimony suggests, at the very least, that the Veteran incurred back pain in service, with objective evidence of spasms, which continued after service.  

While the evidence does not show objective evidence of a herniated disc or degenerative disc disease in service, this is not surprising given that the first MRI was not conducted until 2007.  Thus, it is not clear whether the Veteran's in-service pain and spasms were caused by disc degeneration, which progressed to the point of causing the current radicular symptoms.  Moreover, even if the we assume that the current disability of degenerative disc disease with disc herniation did not first manifest until a decade following discharge from service, the fact remains that the Veteran's credible reports of back pain since service have not been adequately addressed given that the STRs clearly document consistent intermittent back pain with objective evidence of chronic spasms.  

In light of the foregoing, another VA examination is necessary to decide the claim.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from December 2013 to present.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's lumbar spine disability.  The entire record must be reviewed by the examiner, including a copy of this remand.  All necessary tests should be conducted.

Based on the examination results and the review of the entire claims folder, the examiner should provide an opinion as to whether any current lumbar spine disability, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  In this regard, the examiner is directed to the STRs showing chronic back spasms and a 5-year history of chronic back pain in service, as well as the Veteran's competent and credible statements that his in-service back pain continued after service, and ultimately worsened to the point of radicular symptoms.  Even if the examiner finds that the Veteran's current degenerative disc disease of the lumbar spine with disc herniation at L5-S1 was not incurred in service or within the first post-service year, the examiner should still opine as to whether it is as likely as not (a 50 percent or higher probability) that the Veteran has a separately diagnosable lumbar spine disability that is a continuation of the in-service chronic back pain with spasms; or, one that cannot be satisfactorily disassociated from the current disc disease and/or the in-service chronic lumbar strain/sprain/spasms.  

Please provide a complete explanation for the opinion.

3.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for a lumbar spine disability.  If the benefit sought on appeal remains denied, provide the appellant with an Supplemental Statement of the Case, and an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


